DETAILED ACTION
Status of the Application
Claims 1-17 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 06/17/2022; 02/11/2022; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 02/11/2022 .
Claims 1-17 remain pending in this application.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-12, and 14-17 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20120305329, Keady, et al. to hereinafter Keady in view of United States Patent Publication US 20110115629, Holler, et al. 

Referring to Claim 1, Keady teaches a system comprising:
a set of articles of hearing protection, wherein each article of hearing protection in the set of articles of hearing protection is a different respective type of article of hearing protection (
Keady: Sec. 0057, Now in its third generation, and as shown in FIG. 4B, a more recent version of the Combat Arms™ earplug incorporates a single end that is manually converted between the two aforementioned conventional and level-dependent states by a manually-operated, rocker-activated valve. An additional advantage, most relevant to attempts at producing spectral shaping as a function of frequency by mechanical means, is that some orifice-based, level-dependent HPDs, such as the AEARO-3M Ultra 9000 Earmuff™, offer roughly flat attenuation, though not the case with the level-dependent end of the Combat Arms™ earplug. See Allen 1990);
Keady describes different hearing protections earmuff and earplugs.

value indicating a noise level attenuation (
Keady: Sec. 0011, This minimal attenuation is all that is available to protect the wearer's hearing at sound levels below about 110 dB. Since such devices are intended to be used primarily in intermittent impulsive noise, this should not be a problem as long as the off periods are relatively quiet (e.g., below an A-weighted noise level of approximately 85 dB). At elevated sound pressure levels (above about 110 dB to 120 dB, as might occur during a gunshot), the flow through the orifice changes from laminar to turbulent, effectively closing the orifice and thus sharply increasing the attenuation of the device. (Allen 1990).
Keady: Sec. 0019, Two important distinctions between passive adjustable-attenuation HPDs and passive level-dependent HPDs is that the former require user or manufacturer setting to effect attenuation changes, and the attenuation, once selected, is essentially independent of incident sound level, that is, level-independent. On the other hand, level-dependent devices react automatically to changes in incident sound pressure levels and the user has no control over the change in attenuation when the HPD is worn in its level-dependent configuration.)
Keady describes the value and sound levels attenuation.

determine, based at least in part on the fit-testing data (See Holler) and sound level data of a work environment, whether sound attenuation provided by the first type of article of hearing protection satisfies a threshold for the work environment (
Keady: Sec. 0111, Most HPD attenuation data, at least for conventional HPDs, are obtained using human subjects in a binaural listening threshold shift methodology referred to as Real-Ear Attenuation at Threshold (REAT). As implemented in the old ANSI HPD test standard (ANSI S3.19-1974) that is currently required by the EPA, and in the recently proposed EPA rule that specifies ANSI S12.6-2008, subjects track their thresholds for ⅓-octave bands of noise with and without a hearing protector in place, these standards being incorporated by reference herein in their entireties. For S12.6-2008, these include bands with center frequencies of at least 125 Hz, 250 Hz, 500 Hz, 1000 Hz, 2000 Hz, 4000 Hz, and 8000 Hz. Again, the difference between the two thresholds (i.e., the threshold shift due to the difference in hearing thresholds with and without the presence of the HPD) at each ⅓-octave band represents the insertion loss attenuation of the hearing protector.
Keady: Sec. 0126, FIG. 16 illustrates a comparison of REAT values of attenuation and standard deviation for an inflatable earplug and a conventional premolded earplug. Conventional HPDs are, under the prevailing EPA regulation, tested for spectral attenuation at the threshold of hearing using a real-ear attenuation at threshold (REAT) standard (ANSI S3.19-1974; Experimenter-Fit Method); this standard proposed to soon to be replaced by ANSI S12.6-2008 in the EPA's newly proposed rule.);
Keady describes sound attenuation and thresholds being met.


Keady does not explicitly teach a computing device communicatively coupled to the portable computing device, the computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors; receive fit-testing data for a worker, wherein the fit-testing data comprises a value indicating a noise level attenuation for the worker for a first type of article of hearing protection worn by the worker; in response to the determination whether the sound attenuation provided by the first type of article of hearing protection satisfies the threshold, generate for display, a recommendation that indicates a second, different type of article of hearing protection for the work environment.
	However, Holler teaches these limitations
a computing device communicatively coupled to the portable computing device, the computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to (
Holler: Sec. 0036, a portable reader 140 may be utilized (see FIG. 5), such as where the PPE articles 120 are issued prior to entering the work environment. A typical portable reader 140 may have a display 132 and keypad 134 for data input and are wirelessly connected to the network 160. The portable reader 140 may be used when the tagged PPE articles are in the work environment 125 or at the end of a work shift. The present disclosure does not place limitations on the locations or timing of reading of the tagged PPE articles.):

receive fit-testing data for a worker, wherein the fit-testing data comprises a value indicating a noise level attenuation (See Keady) for the worker for a first type of article of hearing protection worn by the worker (
Holler: Sec. 0026, Also, information regarding the user of the article of PPE may be on the smart tag 130; such as, medical information, information relating to fit-testing, training, job responsibilities, seniority or experience, access privileges or any other information.
Holler: Sec. 0044, A report generating application 198 d is provided that may generate reports containing a variety of data in different reporting formats tailored for purposes including those described below. These reports may be generated to allow workers, supervisors, health professionals to access the history and status of articles; their medical information, information relating to fit-testing, training, job responsibilities, seniority or experience, access privileges or any other information, history of PPE article servicing, maintenance, change-out, as well as other information, such as location information including real-time location information. In the exemplary embodiment, the report generating application 198 d may retrieve any suitable data including data gathered in the process 600. There is no limit as to the data that the report generating application 198 d may use to prepare reports.
Holler: Sec. 0067, The tracking compliance system 100 may provide fit testing information, as well as periodically remind workers of fit testing requirements, needs and documentation. );
Holler teaches that the data received and associated with the fit-test for hearing protection is used for creating reports that contain protection worth.


in response to the determination whether the sound attenuation provided by the first type of article of hearing protection satisfies the threshold, generate for display, a recommendation that indicates a second, different type of article of hearing protection for the work environment (
Holler: Sec. 0026, In addition, the smart tag 130 may contain other information relating to the article of PPE 120, such as the type of article used; historical information relating to the article, information about the user (who used it, where it was used, under what condition it was used, etc.) maintenance or other type of processing, information about who wrote information onto the smart tag; any requirements relating to the article and its associated component, and/or their use, whether any such requirements have been satisfied, such as any certifications obtained, and any other useful information, such as change-out history, or the working environment. 
Holler: Sec. 0036, A typical portable reader 140 may have a display 132 and keypad 134 for data input and are wirelessly connected to the network 160. The portable reader 140 may be used when the tagged PPE articles are in the work environment 125 or at the end of a work shift. The present disclosure does not place limitations on the locations or timing of reading of the tagged PPE articles.
Holler: Sec. 0045, The determining PP condition application 198 n enables performing the operations of the present disclosure including determining whether the personal protection (PP) article being tracked, by retrieving smart tag data, satisfies at least one predetermined criterion established by the establish predetermined criteria application 198 c. The predetermined criterion may be related to PPE usage, location, cleaning, maintaining, decontaminating, disposal, or any other processing. Also, the application 198 n may determine whether sensed data from at least one sensor in the working environment and the sensed smart tag data satisfies at least one predetermined criterion as it is related to the PP article, as well as whether to store any result(s) of its determination.
Holler: Sec. 0054, The PPE article tracking compliance process 600 includes a Communicate block 685, whereat compliance or non-compliance is communicated, using any known communication methodology, to appropriate persons, or reporting entities. Such a communication may be transmitted to the user, the database, the user's supervisor, industrial hygienist or other appropriate personnel. The process of this block may be occurring at other times. In one exemplary embodiment, such communications may be made as a message to display screen of the computer or to a personal digital assistant (PDA), pager, cell phone, mobile computing device or the like.
Holler: Sec. 0073, include recommending to the administrator the job rotation of workers to less noisy areas, as well as recommending appropriate or higher levels of hearing protection).
Holler describe providing recommendations for other protections, as well as, displaying when criteria and requirements have been met. The Examiner is interpreting this as thresholds being satisfied.

Keady and Holler are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049;). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady, which teaches detecting and testing technology sound problems in view of Holler, to efficiently apply analysis of PPE to improving the measuring of sound and noise. (See Holler at 0031, 0032, 0071).

Referring to Claim 2, Keady teaches the system of claim 1, wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
select, in response to a determination that the threshold is not satisfied, the second type of article of hearing protection based at least in part on the second type of article of hearing protection providing sound attention that satisfies the threshold for the work environment (
Keady: Sec. 0057, methods, systems, and devices of the present invention may exhibit an attenuation profile, which is flat, differing no more than 20 dB across a range of frequencies from 20 to 20,000 Hz. It may be desired to configure a particular device to have a specific attenuation profile over any bandwidth of frequencies, including for example at 125-8,000 Hz, a change such as less than 15 dB, or less than 10 dB, or less than 5 dB, or less than 2 dB across that range or any smaller range thereof. These flat profiles can also be present in smaller frequency ranges, such as from about 125-250 Hz, or from about 250-500 Hz, or from about 500-1,000 Hz, or from about 1,000-2,000 Hz, or from about 2,000-4,000 Hz, or from about 4,000-8,000 Hz, and so on. In embodiments, a first acoustic frequency, a second acoustic frequency, or any number of acoustic frequencies can be targeted by a particular device. More specifically, for example, devices, methods, and systems of the invention can exhibit an attenuation profile where the attenuation differs no more than about 5 dB from 4,000-8,000 Hz, or from 2,000-4,000 Hz, or from 1,000-2,000 Hz, or from 250-1,000 Hz, or from 250-500 Hz, or any combination thereof.
Keady: Sec. 0110, real-ear threshold, i.e., listener-based, test procedures also represent two distinct threshold measurements performed at different times with and without an HPD in place, they can also be referred to as insertion loss measurements. Another protocol, noise reduction (NR), on the other hand, utilizes two microphones with the measurements made simultaneously on the interior and exterior of the HPD.
Keady: Sec. 0111, Most HPD attenuation data, at least for conventional HPDs, are obtained using human subjects in a binaural listening threshold shift methodology referred to as Real-Ear Attenuation at Threshold (REAT). As implemented in the old ANSI HPD test standard (ANSI S3.19-1974) that is currently required by the EPA, and in the recently proposed EPA rule that specifies ANSI S12.6-2008, subjects track their thresholds for ⅓-octave bands of noise with and without a hearing protector in place, these standards being incorporated by reference herein in their entireties. For S12.6-2008, these include bands with center frequencies of at least 125 Hz, 250 Hz, 500 Hz, 1000 Hz, 2000 Hz, 4000 Hz, and 8000 Hz. Again, the difference between the two thresholds (i.e., the threshold shift due to the difference in hearing thresholds with and without the presence of the HPD) at each ⅓-octave band represents the insertion loss attenuation of the hearing protector.).
Keady describes Thresholds being adjusted, met, and exceeded. Then, Keady teaches different hearing protections earmuff and earplugs which is multiple articles of hearing protection. Therefore, teaching a second article of hearing protection.

Referring to Claim 3, Keady teaches the system of claim 1, wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
generate for display, in response to a determination that the threshold is satisfied, a graphical user interface that contemporaneously indicates the first type of article of hearing protection and the second type of article of hearing protection (
Keady: Sec. 0057, methods, systems, and devices of the present invention may exhibit an attenuation profile, which is flat, differing no more than 20 dB across a range of frequencies from 20 to 20,000 Hz. It may be desired to configure a particular device to have a specific attenuation profile over any bandwidth of frequencies, including for example at 125-8,000 Hz, a change such as less than 15 dB, or less than 10 dB, or less than 5 dB, or less than 2 dB across that range or any smaller range thereof. These flat profiles can also be present in smaller frequency ranges, such as from about 125-250 Hz, or from about 250-500 Hz, or from about 500-1,000 Hz, or from about 1,000-2,000 Hz, or from about 2,000-4,000 Hz, or from about 4,000-8,000 Hz, and so on. In embodiments, a first acoustic frequency, a second acoustic frequency, or any number of acoustic frequencies can be targeted by a particular device. More specifically, for example, devices, methods, and systems of the invention can exhibit an attenuation profile where the attenuation differs no more than about 5 dB from 4,000-8,000 Hz, or from 2,000-4,000 Hz, or from 1,000-2,000 Hz, or from 250-1,000 Hz, or from 250-500 Hz, or any combination thereof.
Keady: Sec. 0110, real-ear threshold, i.e., listener-based, test procedures also represent two distinct threshold measurements performed at different times with and without an HPD in place, they can also be referred to as insertion loss measurements. Another protocol, noise reduction (NR), on the other hand, utilizes two microphones with the measurements made simultaneously on the interior and exterior of the HPD.
Keady: Sec. 0111, Most HPD attenuation data, at least for conventional HPDs, are obtained using human subjects in a binaural listening threshold shift methodology referred to as Real-Ear Attenuation at Threshold (REAT). As implemented in the old ANSI HPD test standard (ANSI S3.19-1974) that is currently required by the EPA, and in the recently proposed EPA rule that specifies ANSI S12.6-2008, subjects track their thresholds for ⅓-octave bands of noise with and without a hearing protector in place, these standards being incorporated by reference herein in their entireties. For S12.6-2008, these include bands with center frequencies of at least 125 Hz, 250 Hz, 500 Hz, 1000 Hz, 2000 Hz, 4000 Hz, and 8000 Hz. Again, the difference between the two thresholds (i.e., the threshold shift due to the difference in hearing thresholds with and without the presence of the HPD) at each ⅓-octave band represents the insertion loss attenuation of the hearing protector.).
Keady describes thresholds being adjusted, met, and exceeded. Then, Keady teaches different hearing protections earmuff and earplugs which is multiple articles of hearing protection. Therefore, teaching a second article of hearing protection.


Referring to Claim 5, Keady teaches the system of claim 1, wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
Keady does not explicitly teach determine at least one other type of personal protective equipment (PPE) assigned to the worker; determine whether the second type of hearing protection is compatible with the at least one other type of PPE, select the second type of hearing protection based on the determination that the second type of hearing protection is compatible with the at least one other type of PPE.
	However, Holler teaches these limitations
determine at least one other type of personal protective equipment (PPE) assigned to the worker (
Holler: Sec. 0068, The tracking compliance system 100 may handle the identification and tracking of the storage of the equipment with the corresponding worker so as to assure that they will be worn only by the assigned worker.
Holler: Sec. 0072, The system 100 will ensure that audiograms are conducted by appropriately trained personnel on calibrated equipment in compliance with applicable regulations. In addition, the tracking compliance system 100 identifies the assigned hearing protection and documents that they are capable of reducing noise exposures to 85 dBA or lower (8-hour TWA).);

determine whether the second type of hearing protection is compatible with the at least one other type of PPE, select the second type of hearing protection based on the determination that the second type of hearing protection is compatible with the at least one other type of PPE (
Holler: Sec. 0002, Known types of the PPE articles include, without limitation, respiratory protection article (RPE), e.g., for normal condition use or emergency response, protective eyewear, such as visors, goggles, filters or shields, protective headwear, such as hard hats, hoods or helmets, hearing protection, protective shoes, protective gloves, other protective clothing, such as coveralls and aprons, protective articles, such as sensors, safety tools, detectors, global positioning devices, mining cap lamps and any other suitable gear.
Holler: Sec. 0024, known types of PPE articles suitable for use in embodiments of the present disclosure include, without limitation, respiratory protection equipment (RPE) protective eyewear, such as visors, goggles, filters or shields, protective headwear, such as hard hats, hoods or helmets, hearing protection, protective shoes, protective gloves, other protective clothing, such as coveralls and aprons, protective articles, such as sensors, safety tools, detectors, global positioning devices, mining cap lamps and any other suitable gear.).
Holler describes determining and the use of extra PPE items with hearing protection.

Keady and Holler are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049;). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady, which teaches detecting and testing technology sound problems in view of Holler, to efficiently apply analysis of PPE to improving the measuring of sound and noise. (See Holler at 0031, 0032, 0071).


Referring to Claim 6, Keady teaches the system of claim 5, Keady does not explicitly teach wherein the type of PPE is at least one of a headtop article that delivers purified air from a powered air purifying respirator to the worker, protective eyewear, or a protective helmet that protects the head of the worker.
However, Holler teaches wherein the type of PPE is at least one of a headtop article that delivers purified air from a powered air purifying respirator to the worker, protective eyewear, or a protective helmet that protects the head of the worker (
Holler: Sec. 0024, Other known types of PPE articles suitable for use in embodiments of the present disclosure include, without limitation, respiratory protection equipment (RPE) protective eyewear, such as visors, goggles, filters or shields, protective headwear, such as hard hats, hoods or helmets, hearing protection, protective shoes, protective gloves, other protective clothing, such as coveralls and aprons, protective articles, such as sensors, safety tools, detectors, global positioning devices, mining cap lamps and any other suitable gear.
Holler: Sec. 0047, While hazardous materials are being monitored in the exemplary embodiment, the present disclosure envisions that there are no limits on the variables that may be sensed and the relationship these variables have in determining the condition of the PPE article. For example, variable factors relating to other aspects of usage of the RPE article may include: charge of a battery, amps in a circuit, and circulating air pressure of their respirator.).
Holler describes a powered air respirator that works with headgear.

Keady and Holler are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049;). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady, which teaches detecting and testing technology sound problems in view of Holler, to efficiently apply analysis of PPE to improving the measuring of sound and noise. (See Holler at 0031, 0032, 0071).

Referring to Claim 7, Keady teaches the system of claim 1, wherein sound level data of the work environment is based on measurements from one or more sound level monitors worn by one or more workers in the work environment (
Keady: Sec. 0019, Two important distinctions between passive adjustable-attenuation HPDs and passive level-dependent HPDs is that the former require user or manufacturer setting to effect attenuation changes, and the attenuation, once selected, is essentially independent of incident sound level, that is, level-independent. On the other hand, level-dependent devices react automatically to changes in incident sound pressure levels and the user has no control over the change in attenuation when the HPD is worn in its level-dependent configuration.). 
Keady describes worn tools that measure sound pressure levels.

Referring to Claim 8, Keady teaches the system of claim 1, Keady does not explicitly teach wherein the computing device further stores data that defines associations between different respective workers and different types of personal protective equipment (PPE) assigned to the respective workers, and wherein the different types of PPE include one or more of fall protection PPE, respiratory PPE, head-eye-face PPE, welding PPE, or hearing protection PPE.
However, Holler teaches wherein the computing device further stores data that defines associations between different respective workers and different types of personal protective equipment (PPE) assigned to the respective workers, and wherein the different types of PPE include one or more of fall protection PPE, respiratory PPE, head-eye-face PPE, welding PPE, or hearing protection PPE (
Holler: Sec. 0020, FIG. 1 illustrates a block diagram of a tracking compliance system 100 with respect to a personal protection (PP) article, such as a personal protection equipment (PPE) article, according to one exemplary embodiment of the present disclosure. The PPE article tracking compliance system 100 includes an information retrieval system 102 networked to a computer or system 150. The PPE article tracking compliance system 100 is utilized for implementing a process for determining a condition of one or more articles of personal protection equipment (PPE) 120 a-n (collectively, 120). The personal protection equipment articles may be coupled to a component 110 a-n (collectively, 110) for use in combination with the personal protection equipment articles. The PPE articles 120 are to be used in one or more working environments 125 (only one is illustrated). Exemplary working environments include, without limitation, paint shops, petrochemical refineries, mines, smelting facilities, pharmaceutical factories, or the like. “Predetermined criterion or criteria” as the terms are utilized in the present application refers to a set of rules, guidelines, regulations, recommendations, certifications, or the like that governs use of the at least one PPE article in a working environment.
Holler: Sec. 0072, The system 100 will ensure that audiograms are conducted by appropriately trained personnel on calibrated equipment in compliance with applicable regulations. In addition, the tracking compliance system 100 identifies the assigned hearing protection and documents that they are capable of reducing noise exposures to 85 dBA or lower (8-hour TWA).).
Holler describes hearing PPE dispersed, used, and monitoring by workers. 
Keady and Holler are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049;). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady, which teaches detecting and testing technology sound problems in view of Holler, to efficiently apply analysis of PPE to improving the measuring of sound and noise. (See Holler at 0031, 0032, 0071).

Claims 10-12 and 14-17 recite limitations that stand rejected via the art citations and rationale applied to claims 1-3 and 5-8.  


Claims 4 and 13 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20120305329, Keady, et al. to hereinafter Keady in view of United States Patent Publication US 20110115629, Holler, et al. to hereinafter Holler in view of United States Patent Publication US 20110006894, Witwer, et al.

Referring to Claim 4, Keady teaches the system of claim 1, wherein the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
different types of articles of hearing protection (
Keady: Sec. 0057, Now in its third generation, and as shown in FIG. 4B, a more recent version of the Combat Arms™ earplug incorporates a single end that is manually converted between the two aforementioned conventional and level-dependent states by a manually-operated, rocker-activated valve. An additional advantage, most relevant to attempts at producing spectral shaping as a function of frequency by mechanical means, is that some orifice-based, level-dependent HPDs, such as the AEARO-3M Ultra 9000 Earmuff™, offer roughly flat attenuation, though not the case with the level-dependent end of the Combat Arms™ earplug. See Allen 1990);
Keady describes different hearing protections earmuff and earplugs.

select a set of the plurality of articles of hearing protection that provide sound attenuation that satisfies the threshold, wherein the second, different type of hearing protection is included in the set of plurality of articles of hearing protection (
Keady: Sec. 0111, Most HPD attenuation data, at least for conventional HPDs, are obtained using human subjects in a binaural listening threshold shift methodology referred to as Real-Ear Attenuation at Threshold (REAT). As implemented in the old ANSI HPD test standard (ANSI S3.19-1974) that is currently required by the EPA, and in the recently proposed EPA rule that specifies ANSI S12.6-2008, subjects track their thresholds for ⅓-octave bands of noise with and without a hearing protector in place, these standards being incorporated by reference herein in their entireties. For S12.6-2008, these include bands with center frequencies of at least 125 Hz, 250 Hz, 500 Hz, 1000 Hz, 2000 Hz, 4000 Hz, and 8000 Hz. Again, the difference between the two thresholds (i.e., the threshold shift due to the difference in hearing thresholds with and without the presence of the HPD) at each ⅓-octave band represents the insertion loss attenuation of the hearing protector.
Keady: Sec. 0126, FIG. 16 illustrates a comparison of REAT values of attenuation and standard deviation for an inflatable earplug and a conventional premolded earplug. Conventional HPDs are, under the prevailing EPA regulation, tested for spectral attenuation at the threshold of hearing using a real-ear attenuation at threshold (REAT) standard (ANSI S3.19-1974; Experimenter-Fit Method); this standard proposed to soon to be replaced by ANSI S12.6-2008 in the EPA's newly proposed rule.).
Keady describes sound attenuation and thresholds being met.

Keady in view of Holler does not explicitly teach compare the sound level data of the work environment to the sound attenuation levels for a plurality of different types of articles of hearing protection.
compare the sound level data of the work environment to the sound attenuation levels for a plurality of different types of articles of hearing protection (See Keady) (
Witwer: Sec. 0021, In using embodiments of the invention, once the individual has finished putting on all PPE equipment, for example from the plurality 12, the PPE UC 12 could perform a PPE configuration check. This configuration check would compare the equipment on that individual with a pre-stored authorized PPE list. This check could be initiated manually or automatically.
Witwer: Claim 7, comparing sensed members of the plurality to stored members of the plurality of indicia and circuits, responsive thereto, for emitting at least one of audible or visual indicia indicative of differences there between.
Witwer: Claim 15, compare the equipment configuration associated with the respective user with the received approved protective equipment list, and responsive thereto, to emit an audible or visual indicator thereof to the user.
Witwer describes the comparing of sound in a work environment with different  PPE

Keady, Holler, and Witwer are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049; Witwer at 0002, 0014). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady in view of Holler, which teaches detecting and testing technology sound problems in view of Witwer, to efficiently apply analysis of PPE to enhancing the capability to using protective equipment. (See Witwer at 0008, 0027, 0033).

Claim 13 recite limitations that stand rejected via the art citations and rationale applied to claim 4.  


Claim 9 is rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20120305329, Keady, et al. to hereinafter Keady in view of United States Patent Publication US 20110115629, Holler, et al. to hereinafter Holler in view of United States Patent Publication US 20160148132, Aqlan, et al.

Referring to Claim 9, Keady teaches the system of claim 1, wherein to determine whether sound attenuation provided by the first type of article of hearing protection satisfies the threshold for the work environment, the memory comprises instructions that when executed by the one or more computer processors cause the one or more computer processors to:
Keady does not explicitly teach generate a risk score (See Aqlan) based at least in part on the workers usage of at least one article of PPE in the work environment.
However, Holler teaches generate a risk score (See Aqlan) based at least in part on the workers usage of at least one article of PPE in the work environment (
Holler: Sec. 0035, The programmable electronic system 150 includes functionalities that enable tracking usage of the PPE articles against at least a predetermined criterion. 
Holler: Sec. 0037, In the mobile mode, the sensors 145 may be disposed on the PPE or on the component. The sensed information data is generally related to the usage of the PPE article being tracked as will be explained. The data, as noted, includes, without limitation, concentration levels, types of contaminants, presence or absence of contaminants, insufficient or no current to run a circuit of the PPE article, inadequate pressure for a self-contained breathing apparatus (SCBA), insufficient or no battery power, breakthrough of a chemical through a filter, or inoperable safety mechanisms. 
Holler: Sec. 0040, The processor 182 controls the input device 194 which provides a user interface for allowing a wearer to access information, such as usage history of PPE articles being tracked.);
Holler describes generating a data log based on the usage of PPE in certain environments.

Keady and Holler are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049;). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady, which teaches detecting and testing technology sound problems in view of Holler, to efficiently apply analysis of PPE to improving the measuring of sound and noise. (See Holler at 0031, 0032, 0071).

Keady in view of Holler does not explicitly teach risk score; determine that the risk score satisfies the threshold.

However, Aqlan teaches risk score; determine that the risk score satisfies the threshold (
 Aqlan: Sec. 0026, If the response to the determination at step (116) results in overlapping skills, then the operator(s) with overlapping skills are identified (118), and at least one operator is reallocated to replace the prior operator identified with an ergonomic risk score that exceeds a defined threshold (120).
 Aqlan: Sec. 0027, Risk mitigation may take on various forms depending on characteristics of the risk. For example, in one embodiment, the risk mitigation may require one or more breaks to be added to the work schedule. In another embodiment, risk mitigation may be in the form of an engineering control, such as a station re-design, or personal protective equipment (PPE). In another embodiment, the risk mitigation may encompass all of the solutions described herein, or alternative solutions.
Aqlan: Sec. 0036, Controls are implemented to eliminate or reduce ergonomic risks, including: administrative controls, engineering controls, and personal protective equipment. To mitigate ergonomic risks, the possible controls that can be used are identified.
 Aqlan: Sec. 0037, Risk is defined in terms of risk score, also referred to herein as a risk likelihood, and risk impact. The following table is used to prioritize risks by considering both the risk score and risk impact.
Aqlan: Sec. 0039, In addition to each of the designated risks and associated quantifications, a total process risk score is calculated and presented (870). Furthermore, in one embodiment, a threshold or a plurality of threshold values may be implemented for each of the quantified risks (852)-(866) and the total process risk score (870). Any score that meets or exceeds the associated threshold value is assigned a color, with a legend (not shown) indicating the level of risk associated with the color, e.g. low, medium, high, and very high. Accordingly, the tool provides a plurality of indicia to identify, present, and quantify risks for a process.)
 Aqlan describes calculating a risk score which includes personal protective equipment and that thresholds are satisfied
02/11/2022
Keady, Holler, and Aqlan are all directed to the analysis of PPE (See Keady at 0005-0011; Holler at 0037, 0049; Aqlan at 0003, 0004). Keady discloses that additional components can be considered such as elements of hearing protection equipment (See Keady at 0101). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Keady in view of Holler, which teaches detecting and testing technology sound problems in view of Aqlan, to efficiently apply analysis of PPE to improving the measuring of sound and noise by determining the risk of PPE. (See Aqlan at 0027, 0036).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kutsumi et al., U.S. Pub. 20060053219, (discussing the measuring the effectiveness of hearing PPE).
Wayne et al., U.S. Pub. 20100142725, (discussing the monitoring and calculating of sound pressure).
Goldstein et al., W.O. Pub. 2010030889, (discussing the monitoring and calculating of sound pressure).
Le et al., App-based system diagnosis using mobile information systems, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7005150, Proceedings of the 2014 IEEE Emerging Technology and Factory Automation (ETFA) (describes a system diagnostic tool for managing assets for helping workers perform task.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624


/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624